DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
In the amendments filed on 11/10/2021, claims 1-7, 11-14, and 16-18 are pending. Claims 1 and 11 are amended. Claims 8-10 and 15 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-7 are objected to because of the following informalities: Claim 1 recites “substituted with substituted with” in lines 6-7, which repeats the phrase “substituted with”. The Office suggests that Applicant delete one of the “substituted with”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balgude et al. (Balgude et al., “Synthesis and characterization of cardanol based reactive polyamide for epoxy coating application”, Progress in Organic Coatings, 2017, vol. 104, p. 250-262).

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 (p. 253), which reads on a compound comprising a substituted cardanol, wherein the substituted cardanol comprises a hydrocarbon chain substituted with at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group as claimed. This is because Balgude teaches that it is a cardanol based reactive polyamide (p. 253), the  
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on a 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amide group and are bonded to the hydrocarbon chain, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amino-functional group comprising an active hydrogen linked to an amine group and are bonded to the hydrocarbon chain. Balgude’s cardanol based reactive polyamide also reads on wherein the aromatic ring of the cardanol is substituted with substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group as claimed. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on the aromatic ring of the cardanol, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group and is bonded directly to the aromatic ring of the cardanol. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amino-functional group comprising an active hydrogen linked to an amine group and is present in the group bonded directly to the aromatic ring of the cardanol.
Regarding claim 2, Balgude’s cardanol based reactive polyamide reads on wherein a group of the at least one amino-functional group substituted on the hydrocarbon chain and the at least one amino-functional group substituted on the aromatic resin comprises a secondary amine as claimed. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group comprise a second amine and are bonded to the hydrocarbon chain. Also, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group comprise a second amine and are present in the group bonded directly to the aromatic ring of the cardanol.
Regarding claim 3, Balgude’s cardanol based reactive polyamide reads on each group comprising an active hydrogen linked to an amine group further comprises an alkyl group as claimed. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group, further comprises an alkyl group, and is bonded 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on the hydrocarbon chain, and the hydrocarbon chain is present in the substituted cardanol.
 Regarding claim 4, Balgude teaches curing a coating comprising a mixture of the cardanol based polyamide and diglycidylether of bisphenol-A, wherein the cardanol based polyamide is a curing agent of the diglycidylether of bisphenol-A (p. 251-252), which means that at least one of the -NH2 groups and/or the –NH- groups of the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reacted with glycidyl ether groups of Balgude’s diglycidylether of bisphenol-A, which formed at least one ether group. Balgude’s teachings therefore read on wherein one or more of the at least one amino-functional group substituted on the hydrocarbon chain and the at least one amino-functional group substituted on the aromatic ring further comprises at least one ether group as claimed.
Regarding claim 5, Balgude teaches a free film that is prepared by curing a casted film comprising a coating solution comprising a mixture of the cardanol based 2 groups and/or the –NH- groups of the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reacted with glycidyl ether groups of Balgude’s diglycidylether of bisphenol-A, which formed multiple ether groups. Balgude’s teachings therefore read on wherein the group further comprising at least one ether group comprising a polyether segment as claimed.
Regarding claims 6-7, Balgude teaches a mixture of the cardanol based polyamide and diglycidylether of bisphenol-A, wherein the cardanol based polyamide is a curing agent for the diglycidylether of bisphenol A (p. 251-252.), which reads on a curable composition comprising the compound of claim 1 and an amine reactive resin as claimed, wherein the amine reactive resin is an epoxy resin as claimed.

Response to Arguments
11/10/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Balgude does not disclose or suggest any compound or process in which the aromatic ring of the cardanol is substituted (p. 5), Balgude teaches a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 (p. 253), which reads on a compound comprising a substituted cardanol, wherein the substituted cardanol comprises a hydrocarbon chain substituted with at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group as claimed. This is because Balgude teaches that it is a cardanol based reactive polyamide (p. 253), the  
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on a 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amide group and are bonded to the hydrocarbon chain, the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amino-functional group comprising an active hydrogen linked to an amine group and are bonded to the hydrocarbon chain. Balgude’s cardanol based reactive polyamide also reads on wherein the aromatic ring of the cardanol is substituted with substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group as claimed. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on the aromatic ring of the cardanol, and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group reads on at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group and is bonded directly to the aromatic ring of the cardanol. This is because the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group and the 
    PNG
    media_image1.png
    14
    1
    media_image1.png
    Greyscale
 group read on at least one amino-functional group comprising an active hydrogen linked to an amine group and is present in the group bonded directly to the aromatic ring of the cardanol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID T KARST/Primary Examiner, Art Unit 1767